Morphy, J.
The plaintiff has appealed from a judgment rejecting a claim he sets up against the defendant, for services rendered as a deputy sheriff of the Criminal Court of this city, from April to November, 1842. The evidence exhibited by the record, appears to us to sustain fully the judgment complained of. It shows conclusively, that the plaintiff, who had been employed by the defendant’s predecessor as a constable, or deputy sheriff, in *357the Criminal Court, was permitted by the defendant, at his own repeated solicitations, to remain and serve without pay until a vacancy should occur among the four constables, or deputy sheriffs, in attendance on that court, and among whom was divided the allowance of $3 for three constables, which the law gives to the Sheriff for every day the Criminal Court sits ; that, in case of a vacancy, the plaintiff was to have a share of such legal allowance ; but that the defendant never agreed or intended to render himself personally responsible to the plaintiff, whose services he was not in need of; and that no vacancy occurred, during the period of time for which he claims a remuneration.

Judgment affirmed.